Dear Mr. Wilson:
You have requested the opinion of this office concerning the question whether licensed practical nurses are included within the scope of House Bill No. 445, as recently enacted into law.
House Bill No. 445 provides as follows:
"AN ACT
    "Relating to the civil liability of physicians and registered professional nurses rendering emergency care or assistance.
==================================================
 "Be it enacted by the General Assembly of the State of Missouri, as follows:
         "Section 1. Any person licensed to practice in this state under the provisions of chapter 334 or 335, RSMo, or licensed to practice under the equivalent laws of any other state as a physician and surgeon or registered professional nurse may:
         "(1) In good faith render emergency care or assistance, without compensation, at the scene of an emergency or accident, and shall not be liable for any civil damages, for acts or omissions other than damages occasioned by gross negligence or by willful or wanton acts or omissions by such persons in rendering such emergency care;
         "(2) In good faith render emergency care or assistance, without compensation, to any minor involved in an accident, or in competitive sports, or other emergency at the scene of an accident, without first obtaining the consent of the parent or guardian of the minor, and shall not be liable for any civil damages other than damages occasioned by gross negligence or by willful or wanton acts or omissions by such person in rendering the emergency care."
Both licensed practical nurses (L.P.N.'s) and registered professional nurses (R.N.'s) are licensed in this state by the authority granted the State Board of Nursing in Chapter 335, RSMo. As we understand your inquiry, since licensed practical nurses are persons "licensed to practice in this state under the provisions of Chapter 334 or 335, RSMo," you wish to know whether that language in Section 1 of the act is sufficient to include by reference licensed practical nurses within the scope of the act, even though there is no specific mention of L.P.N.'s in the act as there is physicians, surgeons or registered professional nurses.
We would first direct your attention to the title of House Bill No. 445, which states that this is "[a]n act relating to the civil liability of physicians and registered professional nurses rendering emergency care or assistance." Article III, Section 23, of the Constitution of Missouri requires that the subject of a bill must be clearly expressed in its title. In construing the intent of the legislature according to that provision, "the title of a statute is necessarily a part thereof and is to be considered in construction." Bullington v. State,459 S.W.2d 334, 341 (Mo. 1970).
Here, the title of the act specifically designates physicians and registered professional nurses as falling within its scope. Had the title mentioned nurses generally, it would then have been possible to assume that all licensed nurses in either classification would be covered, as all physicians are. However, where the title "descends to particulars" and "goes into such detail as would reasonably lead to the belief that nothing was included except that which is specified then any matter not specified is not within the title. Any such matter beyond the title is void . . . ." State ex rel. Fire District of Lemayv. Smith, 353 Mo. 807, 184 S.W.2d 593, 596 (Banc 1945), cited in State ex rel. Toedebusch Transfer, Inc. v. Public ServiceCommission, 520 S.W.2d 38, 44 (Mo.Banc 1975). Thus, because registered professional nurses are designated with particularity in the title without corresponding mention of licensed practical nurses, L.P.N.'s must be deemed to be without the scope and application of House Bill No. 445.
CONCLUSION
It is the opinion of this office that licensed practical nurses are not included within the specified class of medical professionals receiving limited protection from civil liability under the terms and provisions of House Bill No. 445.
The foregoing opinion, which I hereby approve, was prepared by my Assistant, Gregory W. Schroeder.
Very truly yours,
                                  JOHN ASHCROFT Attorney General